Citation Nr: 0425693	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  99-07 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to death pension benefits as a helpless child.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1941 to November 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

The case was previously remanded by the Board in September 
2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187, 188 (2002), the United 
States Court of Appeals for Veterans Claims (Court) 
specifically held that amended section 5103(a) and the new 
38 C.F.R. § 3.159(b) require VA to inform a claimant (1) of 
the information and evidence not of record that is necessary 
to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to 
provide.  Until the claimant is provided notice as to what 
information and evidence is needed to substantiate his claim, 
it is not possible to demonstrate either that there is no 
possible information or evidence that could be obtained to 
substantiate the claim or that there is no reasonable 
possibility that any required VA assistance would aid in 
substantiating that claim.  See 38 U.S.C.A. § 5103A(a)(2)).  
The Court held that the Board's failure to enforce compliance 
with those requirements is remandable error.  

In Pelegrini v. Principi, 17 Vet App 412, 422 (2004) the 
Court held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the record does not disclose any notice in 
compliance with VCAA.  In this case, the requirements are 
very stringent, so that the claim must almost be denied as a 
matter of law.  However, the decision in this case will 
ultimately be based on the facts found, rather than on the 
law alone, so the appellant must be told what facts he must 
establish to substantiate his claim.  He must be notified in 
compliance with VCAA.  

The appellant must be notified as to what the income 
limitations are, for the benefit he seeks, and he must be 
given an opportunity to establish that he meets those income 
limitations.  

Social Security Administration (SSA) records show April 1, 
1970 as the alleged onset date of the appellant's disability.  
The appellant had reported admission to the John Peter Smith 
Hospital in April 1970.  Those records have not been 
obtained.  An attempt to obtain those records should be made, 
because they might show disability before the appellant's 
18th birthday, in May 1971.  

Also, it is not clear that the appellant withdrew his request 
for a Board hearing.  This should be clarified and a hearing 
scheduled, if he wants one.  

The representative notes that the appellant was not sent a 
supplemental statement of the case as directed by the 
previous Board remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Cf. 38 C.F.R. § 19.31 (2003).  This should be done.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  
Particularly:
?	The appellant should be notified of 
the income limitations for the 
benefit he seeks; 
?	The appellant should be notified of 
the exceptions from income, which 
may apply in his case;  
?	The appellant should be notified 
that he must substantiate that he 
was a helpless child before his 18th 
birthday.  

2.  The appellant should be asked to 
complete and return an Income -Net Worth 
and Employment Statement (VA Form 21-527) 
setting forth which income is from Social 
Security Disability and which income is 
from Supplemental Security Income.  
Enclose two copies of the form with the 
request.  

3.  The appellant should be asked to 
complete releases and provide identifying 
information for the John Peter Smith 
Hospital, in Forth Worth Texas.  
Thereafter, the RO should request copies 
of the appellant's records from the 
hospital.  If they cannot be obtained, 
the appellant should be notified and he 
should be asked to get the records.  

4.  Please contact the appellant and 
ensure that his June 2001 communication 
about not being able to attend his 
scheduled travel board hearing was a 
withdrawal of his request for a hearing.  
If he does not withdraw his request, 
please schedule the requested hearing.   

5.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




